Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that Kim does not teach all limitations of the special technical feature, specifically the active agent is different and the content of each component is different; and Gurjar is silent with respect to the content of each component and the preparation method.  Applicant argues further that Applicant has verified that the composition has good technical effect. This is not found persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The special technical feature does not make a contribution over the prior art because the difference between the closest prior art (Kim; of record) and the special technical feature (i.e. the technical feature shared among all groups identified in the restriction requirement mailed on 10/08/2021) are merely obvious substitutions as detailed in the rejection under 35 USC 103, below.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or 12/07/2021.

Claims 1-8 are under current examination.  

Claim Objections
Claims 1-3 objected to because of the following informalities:  

Claims 1-3 each recite the tilda punctuation mark “~” between the upper and lower bounds of all the ranges recited in these claims.  Typically, in the United States this punctuation is used to indicate “about” or “approximately”.  Amending the claim to replace the tilda “~” with a dash “-“ would be remedial. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-3 recite the term “carbataxel”.  A search in CAS Registry indicates that this word does not correspond to any known substance and throughout the remainder of the instant application the active agent is referred to as “cabazitaxel”.  The claims are indefinite because it is unclear what substances are being claimed.  In the interest of compact prosecution the examiner has interpreted the claims to be directed to a composition for injection comprising cabazitaxel.  

Regarding claims 3-7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 4 and 7 recite “includes but not limited to”.  This phrase renders the claim indefinite because it is unclear whether the language following this phrase further limits the invention.  Amending the claim to use a conventional transitional phrase according to United States practice would obviate the rejection.  See MPEP2111.03:
The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group.

The examiner notes that the words “including” or “includes” can be definite in certain circumstances but “includes but not limited to” is indefinite in this case because (a) the phrase “is not limited to” indicates that the following language does not impose any limitations on the claim, and (b) because the usage of the term “includes” in this instance can be interpreted to indicate exemplary substances that the “cyclodextrin” (claim 4) or the “additive” (claim 7)  may be, rather than further limiting the claimed invention. 
Alternatively, Applicant could use Markush language to describe the list of substance that further limit the term “cyclodextrin”.  See MPEP 2117.  

 Claims 5 and 6 recite the phrase “is one or more selected from but not limited to”.  This renders the claim indefinite because it is unclear whether the language following this phrase further limits the invention.  Amending the claim to use a conventional Markush language would obviate the rejection.  See MPEP 2117.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,791,152; issue date: 07/29/2014) in view of Alakhov et al. (US 2015/0328321; publication date: 11/09/2015).  

With regard to instant claims 1-3, Kim discloses a composition containing the anti-cancer agent docetaxel (a taxane having poor water solubility), cyclodextrin, and PEG (i.e. a solubilizer according to the instant invention) or PVP prepared by lyophilizing an aqueous solution of these substances (abstract, col 1).  In example compositions, Kim formulates the composition to contain either PVP or PEG; however, it would have been prima facie obvious to combine these substances because they are both disclosed by Kim for the same purpose of increasing water solubility of docetaxel (col 2, lines 40-45; see MPEP 2144.06).  For every 1 part by weight of docetaxel, the cyclodextrin is used at 5-400 parts; Kim’s water soluble polymer (i.e. the PEG and the PVP) is used at 0.1 to 100 parts by weight.  These ranges in proportions of cyclodextrin to docetaxel and proportions of PEG/PVP overlap with the ranges recited in the instant claims.  Please refer to MPEP 2144.05: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Kim differs from the instant invention in that the active agent is docetaxel rather than “carbataxel” (hereinafter “cabazitaxel”; see rejection of claims 1-8 under 35 USC 112(b) above).  
Alakhov discloses that cabazitaxel was designed to overcome multidrug resistance associated with paclitaxel and docetaxel (0002).  
It would have been prima facie obvious to replace the docetaxel in Kim’s formulation with cabazitaxel.  The skilled Artisan would have been motivated to do so in 
With regard to claim 4, Kim discloses hydroxypropyl--cyclodextrin (col 3, line 30).  
With regard to claim 5,  Kim discloses PEG (and preferably PEG having molecular weight 300, 400 and 600).
With regard to claim 6, Kim discloses PVP with a K number of 12 or 17 (table 2).  
With regard to claims 1-3 and 7, Alakhov discloses that citric acid (i.e. an additive as recited in the instant claims) may be used to adjust pH of compositions containing cabazitaxel (0008).  It would have been prima facie obvious to include citric acid as an additive in an amount required to reach a pH that is suitable for requirements of the product, e.g. suitable for injection.  For this reason, the examiner does not consider the amount of citric acid required by the claims to patentably define over the cited prior art.  See MPEP 2144.05.  
With regard to claim 8, Kim’s composition is lyophilized, thus Kim discloses a solid lyophilizate (col 2, lines 60-61).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/262,608 in view of Alakhov et al. (US 2015/0328321; publication date: 11/09/2015).  

Inter alia, the claims of the ‘608 application embrace a composition comprising docetaxel, cyclodextrin, polyethylene glycol, polyvinylpyrrolidone, and citric acid in amounts that are the same as the amounts required by the instant claims.  The PVP is inter alia, K-12 and K-17, the PEG can have MW of 300 or 400 etc., and the cyclodextrin may be SBE--CD.  The composition is formed by lyophilization and is therefore a lyophilizate.  
The claims of the ‘608 application are silent with respect to formulating the active agent cabazitaxel.  
Alakhov discloses that cabazitaxel was designed to overcome multidrug resistance associated with paclitaxel and docetaxel (0002).  
It would have been prima facie obvious to replace the docetaxel in the formulation of the ‘608 application with cabazitaxel.  The skilled Artisan would have been motivated to do so in order to avoid MDR-mediated resistance to the active agent, .  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617